UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7168


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAMIEN HENRY THOMAS, a/k/a Boo Boo,

                    Defendant - Appellant.



                                      No. 20-6841


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAMIEN HENRY THOMAS, a/k/a Boo Boo,

                    Defendant - Appellant.



Appeals from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:14-cr-00519-PWG-1; 8:18-cv-01551-PWG)


Submitted: October 23, 2020                                 Decided: November 3, 2020
Before AGEE, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Damien Henry Thomas, Appellant Pro Se. Jennifer Regina Sykes, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Damien Henry Thomas seeks to appeal the district court’s orders denying relief on

his 28 U.S.C. § 2255 and Fed. R. Civ. P. 59(e) motions. The orders are not appealable

unless a circuit justice or judge issues a certificate of appealability.         28 U.S.C.

§ 2253(c)(1)(B). A certificate of appealability will not issue absent “a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists could find the district court’s assessment of the constitutional claims

debatable or wrong. See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district

court denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable and that the motion states a debatable claim of

the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing

Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Thomas has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

appeals. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             3